12/16/2021



                                                                                          Case Number: DA 21-0588

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          DA 21-0588

JADA KU,

            Plaintiff and Appellant,

      v.                                                              SECOND ORDER
                                                              OF MEDIATOR APPOINTMENT
MONTANA HUMAN RIGHTS
BUREAU,

            Defendant and Appellee.

        J. David Slovak, the mediator previously appointed in this matter, has notified the
Court that he declines the appointment. Accordingly, Mr. Slovak’s order of mediator
appointment is hereby rescinded and
        IT IS ORDERED THAT J. BRIAN BULGER, whose name appears next on the list
of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation
process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
        DATED this 16th day of December, 2021.



                                                                  _
                                               Bowen Greenwood, Clerk of the Supreme Court


c:     Jada Ku, Michele L. Peterson-Cook, J. David Slovak, J. Brian Bulger